Case 2:19-cv-01452-VBF-KES Document 39 Filed 04/22/21 Page 1 of 1 Page ID #:494



  1
  2
  3
                                                                      JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    BRAULIO CASTELLON,                           Case No. 2:19-cv-01452 VBF (KES)
 12                       Petitioner,
 13          v.                                              JUDGMENT
 14    THE DIRECTOR OF THE CDCR,
 15                       Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of
 19   United States Magistrate Judge,
 20         IT IS ADJUDGED that the Petition is dismissed and this action is dismissed
 21   without prejudice for failure to prosecute.
 22
 23   DATED: April 22, 2021                       /s/ Valerie Baker Fairbank
 24                                          ________________________________
                                              Hon. VALERIE BAKER FAIRBANK
 25                                          UNITED STATES DISTRICT JUDGE
 26
 27
 28
